Name: Council Regulation (EEC) No 1751/80 of 30 June 1980 fixing the amount of aid for cotton seeds for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 7 . 80 Official Journal of the European Communities No L 172/3 COUNCIL REGULATION (EEC) No 1751 /80 of 30 June 1980 fixing the amount of aid for cotton seeds for the 1980/81 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1516/71 of 12 July 1971 introducing a system of subsidies for cotton seeds ('), and in particular Article 1 (3) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Article 1 of Regulation (EEC) No 1516/71 provides that the amount of aid be fixed annually for cotton seeds produced within the Community so as to ensure a fair income for the producer, taking account of the market situation and foreseeable market trends ; Whereas application of these criteria entails fixing the amount of aid at a level higher than that adopted for the 1979/80 marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1980/ 81 marketing year, the amount of the aid for cotton seeds as provided for in Article 1 of Regulation (EEC) No 1516/71 shall be 140-72 ECU per hectare. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1980 . For the Council The President V. BALZAMO (&lt;) OJ No L 160, 17. 7 . 1971 , p. 1 . (2 ) OJ No C 97, 21 . 4. 1980, p. 33 . (3 ) Opinion delivered on 26 March 1980 (not yet published in the Official Journal).